DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered.

Status of Application, Amendments and/or Claims
	The amendment of 18 February 2022 has been entered in full.  Claims 17, 22, 23, 27, 58-63 are amended.  Claims 1-16 and 28-57 are cancelled.  Claim 65 is added.
Claims 20, 21, and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 04 January 2021.  
Claims 17-19, 22, 23, 27, and 58-65 are under consideration in the instant application, as they read upon “gamma secretase inhibitor” as the elected species of agent that inhibits Notch expression or activity.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn Objections and/or Rejections
1.	The rejection of claims 17-19, 22, 23, 27, and 57-64 under 35 U.S.C. 103 as being unpatentable over Varma et al. (Clin Adv Hematol Oncol 14(7): 543-443, 2016) and Lopez-Guerra et al. (Leukemia 29: 96-106, 2015) is withdrawn in view of the amended claims (18 February 2022).  Specifically, Varma et al. and Lopez-Guerra et al. do not teach contacting a lymphoma or leukemia cell with an agent that inhibits expression or activity of a Notch-regulated cytokine or interleukin receptor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claims 17-19, 22, 23, 27, 58, 60-65 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Guerra et al. (Leukemia 29: 96-106, 2015) and Liu et al. (Blood 122(21):5305, #642, 2013).  
Lopez-Guerra et al. teach that activating mutations of Notch1 have emerged as one of the most frequent somatic alterations in chronic lymphocytic leukemia (CLL) (page 96, column 1, second paragraph).  Lopez-Guerra et al. explain that Notch1 and its ligands are constitutively expressed and are implicated in apoptosis resistance and increased survival of tumor cells (page 96, column 1, second paragraph).  Lopez-Guerra et al. disclose that gamma-secretase inhibitors (GSIs), such as PF-03084014, block the activation of oncogenic Notch1 in T-cell acute lymphoblastic leukemia (T-ALL) (page 96, column 2).  Lopez-Guerra et al. state that PF-03084014 has also showed a synergistic anti-leukemic effect in combination with glucocorticoids in preclinical models of T-ALL (page 96, column 2).  Lopez-Guerra et al. teach that PF-03084014 induces apoptosis and inhibits constitutive Notch activation in Notch1-mutated CLL cells, as well as enhancing the cytotoxic effect of fludarabine (a chemotherapeutic drug) (page 98, bottom of column 1 and column 2; Figure 1; Figure 6).  Lopez-Guerra et al. also teach that the gamma secretase inhibitor may target CLL cells in their protected niches, such as lymph nodes, where Notch1 pathway is strongly activated (page 104, column 2, last paragraph).  Lopez-Guerra et al. disclose that the combination of Notch inhibitors with chemotherapy is a promising approach for the treatment of high-risk CLL patients with Notch1-activating mutations (abstract; page 105, column 1).
	Lopez-Guerra et al. do not teach contacting a lymphoma or leukemia cell with an agent that inhibits expression or activity of a Notch-regulated cytokine or interleukin receptor (such as IL-6R).
Liu et al. teach that IL-6 in the cancer microenvironment plays a crucial role in the constitutive activation of STAT3, which contributes to cancer cell progression (page 1, first paragraph).  Liu et al. disclose that CLL cells express higher levels of IL-6 membrane-bound receptors, CD126 and gp130 as compared to normal B-cells (page 2, first paragraph).  Liu et al. teach that treatment of CLL cells with tocilizumab (an anti-IL-6R antibody) inhibits STAT3 activation, decreases Mcl-1/Bcl-xl expression, and prompts cells to exit from the G0 phase of the cell cycle (page 2, 2nd paragraph).  Liu et al. indicate that combined treatment with tocilizumab and chlorambucil significantly induce cell death (page 2, last paragraph through page 3).  Liu et al. teach that inhibiting IL-6 signal pathways via IL-6R blockade with tocilizumab is a new approach in CLL, leading to increased chemo-sensitization to chemotherapeutic agents (page 3).  Liu et al. state that targeting the combination of tocilizumab with anti-cancer therapy to CLL patients with high IL-6R expression might achieve clinical therapeutic efficacy (page 3).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method for treating a B-cell malignancy, such as CLL, comprising administering the gamma secretase inhibitor, PF-03084014, as taught by Lopez-Guerra et al. by administering combination therapy with the anti-IL6 antibody, tocilizumab, as taught by Liu et al.  The person of ordinary skill in the art would have been motivated to make that modification to further increase the antitumor efficiency of each agent (see Lopez-Guerra et al., abstract; page 105, column 1;; Liu et al., page 3) and because activating mutations of Notch1 have emerged as one of the most frequent somatic alterations in CLL (Lopez-Guerra et al., page 96, column 1, second paragraph).  A skilled artisan has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex Inc. 550 U.S. 398, 82 USPQ2d 1385 (2007)).  The person of ordinary skill in the art reasonably would have expected success because Notch inhibitors and IL-6R inhibitors have been successfully combined with other antibodies and chemotherapeutic agents to enhance anti-tumor responses in CLL (see both Lopez-Guerra et al. and Liu et al.). Additionally, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP § 2144.06.


3.	Claims 17-19, 22, 23, 27, 59-61, and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al. (US 2015/0232570) and Zhang et al. (Blood 120(18): 3783-3792, 2012).
	Hoey et al. disclose a method of inhibiting the growth of a hematologic cancer comprising inhibiting the activity of a Notch1 receptor (page 19, [0167]).  Hoey et al. indicate that the hematologic cancer includes non-Hodgkin lymphoma, diffuse large B-cell lymphoma, mantle cell lymphoma, or cutaneous T-cell lymphoma (page 19, [0167]). Hoey et al. teach inhibition of the survival of primary chronic lymphocytic leukemia (CLL) cells and REC1 mantle cell lymphoma cells comprising contacting the cells with an effective amount of gamma secretase inhibitor, RO-4929097 (page 29, Example 12, [0242]; Figure 6).  Hoey et al. also disclose that treatment with gamma secretase inhibitor, RO-4929097, suppresses the number of viable mantle cell lymphoma cells (page 29, [0243]). 
	Hoey et al. do not teach contacting a lymphoma or leukemia cell with an agent that inhibits expression or activity of a Notch-regulated cytokine or interleukin receptor (such as IL-6R).
	Zhang et al. teach that mantle cell lymphoma (MCL) is a type of aggressive B-cell non-Hodgkin lymphoma characterized by constitutive activation of STAT3 and frequent resistance to chemotherapy (page 3783, column 1, 3rd full paragraph).  Zhang et al. disclose that MCL cells express IL-6 receptors, gp80 and gp130 (page 3783, column 1, last paragraph; page 3785; page 3790, column 1).  Zhang et al. indicate that that addition of IL-6 neutralizing and/or gp130-blocking antibodies results in more MCL cell death in a 48-hour and a 7-day culture period as compared to IgG1 controls (page 3786, columns 1-2; Figures 2A. 2B).  Zhang et al. teach that IL-6, gp130, and phosphorylated STAT3 protect MCL from cell apoptosis (page 3787-3789; page 3790, column 1, last paragraph). Zhang et al. state that neutralizing autocrine IL-6 and/or gp80 inhibited cell growth, enhanced rate of spontaneous apoptosis, and increased sensitivity of MCL cells to chemotherapy drugs (page 3790, column 1).
 It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of treating a hematologic cancer, such as mantle cell lymphoma, comprising administering the gamma secretase inhibitor, RO-4929097, as taught by Hoey et al. by administering combination therapy with an anti-IL6 antibody, as taught by Zhang et al.  The person of ordinary skill in the art would have been motivated to make that modification to further increase the antitumor efficiency of each agent.  The skilled artisan also would have been motivated to make that modification and would have expected success because (i) combination therapy often uses at least two agents that work by different mechanisms; (ii) using agents with different mechanisms of action may result in additive or synergetic effects; (iii) lower doses for each agent may be used, reducing toxic side effects; and (iv) combination therapy decreases the likelihood that resistant cancer cells will develop (Hoey et al., page 21, [0190]).  A skilled artisan has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex Inc. 550 U.S. 398, 82 USPQ2d 1385 (2007)).  Additionally, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP § 2144.06.


Conclusion
No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Burger, R. Transfus Med Hemother 40: 336-343, 2013 (review of IL-6 and its role in various hematological malignancies)

	Jin et al.  Oncogene 32: 4892-4902, 2013 (teach that IL-6 is a Notch target gene in breast cancer)

Kogoshi et al. Oncol Reports 18: 77-80, 2007 (examine the effects of three types of gamma secretase inhibitors on the growth of B-cell malignant lymphomas and four acute myeloid leukemia cell lines)

Papayannidis et al. Blood Cancer J 5: e350, 2015 (phase I study of gamma secretase inhibitor, PF-03084014 in patients with T-ALL and T-LBL)
	
Trikha et al. Clin Cancer Res 9: 4653-4665, 2003 (review of cancers associated with abnormal IL-6 production; monoclonal antibodies directed against IL-6)
	
Yang et al. Oncotarget 6(7): 5072-5087, 2014 (teach that resistance to trastuzumab in gastric cancer cells is associated with activation of IL-6/STAT3/Jagged-1/Notch positive feedback loop)

Zhong et al. Cancer Res 76(2): 480-490, 2016 (teach that IL-6 antibody, MEDI5117, enhances anti-tumor activities of chemotherapy; also disclose that MEDI5117 alone inhibits cancer cell proliferation)

References disclosing examples of agents that inhibit expression or activity of Notch-regulated cytokine or interleukin receptors:

IL-6R inhibitors	
Kuromaru et al. U.S. Patent 6,596,537
Hong et al. J Immunol 195: 237-245, 2015
Xu et al. Mol Med Reports 10: 1863-1868, 2014

IL-10R inhibitors 
Priest et al. US 2009/0175819
Kato et al. US 2011/0144312

Il-21R inhibitors
Jaspers et al. US 2009/0191214
Bloom et al. US 2009/0298167
Valge-Archer US 2004/0265960
Strom US 2013/0224109

IFN gamma receptor inhibitors
Azeredo Da Silveira Lajaunias et al. US 2012/0276114
Novick et al. U.S. Patent 5,763,210

TNFR inhibitors
Finck et al. US 2004/0220103
Shibata et al.  J Biol Chem 283(2): 998-1007, 2008
Zettlitz et al. mAbs 2(6): 639-647, 2010	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
19 July 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647